Opinion issued December 13, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00912-CV
———————————
In re Cynthia A. Sullivan d/b/a CSPI, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Cynthia A. Sullivan d/b/a CSPI, petitioned for writ of mandamus asking that we
compel the trial court to vacate its May 24, 2011 order denying her motion for default
judgment and refusing to render a default judgment in favor of relator in the
underlying case.[1]
          We deny the petition for writ of
mandamus.  All pending motions are
dismissed as moot.
PER CURIAM
 
Panel consists of Justices Keyes, Higley, and
Massengale.
 




[1]           The underlying case is Cynthia A. Sullivan d/b/a CSPI v. South
Central Valley Mortgage Services, Inc., No. 2010-36765 (127th Dist. Ct.,
Harris Cnty., Tex.), the Honorable R.K. Sandill presiding.